NONPRECEDENTIAL DISPOSITION
                     To be cited only in accordance with Fed. R. App. P. 32.1



                    United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604
                                Submitted March 29, 2007*
                                  Decided April 3, 2007


                                            Before

                      Hon. FRANK H. EASTERBROOK, Chief Judge

                      Hon. JOEL M. FLAUM, Circuit Judge

                      Hon. TERENCE T. EVANS, Circuit Judge

No. 06-3416                                                 Appeal from the United
                                                            States District Court for the
PRINCE FORYOH,                                              Northern District of Illinois,
     Plaintiff-Appellant,                                   Eastern Division.
              v.
                                                            No. 06 C 1131
RONALD BANAS,                                               David H. Coar, Judge.
     Defendant-Appellee.


                                            Order

   After he was convicted of harassment by telephone, see 135 ILCS 135/101,
Prince Foryoh filed this suit under 42 U.S.C. §1983 against the officer who arrested
him, contending that the officer lacked probable cause and employed excessive force.
The district court initially permitted Foryoh to proceed in forma pauperis but later
revoked that permission and dismissed the suit under 28 U.S.C. §1915(e)(2)(A) after
concluding that Foryoh’s financial affidavit was false.

   In another of Foryoh’s suits, his mother gave testimony to the effect that she
provides about 90% of his support—including meals, car, college tuition, textbooks,
and housing. Foryoh concedes that his mother has provided (and continues to pro-
vide) financial support but insists that she is extending loans rather than making


    * After examining the briefs and the record, we have concluded that oral argument is unneces-
sary. See Fed. R. App. P. 34(a); Cir. R. 34(f).
No. 06-3416                                                                       Page 2


gifts. That is not how his mother characterized things, but like the district judge we
need not resolve this intra-familial dispute. Foryoh did not report the value of these
“loans” on his affidavit and other filings. In response to a question whether he had
received more than $200 from any source in the preceding year, Foryoh neglected to
mention his mother’s assistance. So his application for leave to proceed in forma
pauperis had a material omission and may well have been perjurious.

    Foryoh must pay the full filing and docket fees for both the complaint in the dis-
trict court and the appeal taken to this court. Moreover, by attempting to deceive
the district court he has forfeited the privilege of proceeding in forma pauperis in
any case until he had paid, in full, all outstanding fees and costs for all of his law-
suits. (There are several others.) See Campbell v. Clarke, No. 06-3138 (7th Cir. Apr.
2, 2007). Finally, for the reasons given in Campbell, we will enter an order under
Support Systems International, Inc. v. Mack, 45 F.3d 185 (7th Cir. 1995), to remain
in force until all fees and costs, from all of Foryoh’s federal suits, have been paid. In
any application to this court to have the Mack order lifted, Foryoh must provide
(under oath) a complete list of all of his federal suits and proof that all of his finan-
cial obligations with respect to these suits have been met.